DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 05/10/22. Claims 16-20, 22-23 and 25-31 are pending and examined herein.

Claim Rejections - 35 USC § 112
Claim 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the at least two distal and proximal motion constraining elements are located in the first region and at least two distal motion constricting elements are located in the second region. Where is the longitudinal direction of the flexible sheath and how are multiple distal elements located on the first and second region of this longitudinal direction, while the proximal elements are only located in the first region of this longitudinal direction? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20, 22-23, 25-26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi (JP 2015-177941) in view of Homer (US 2008/0271219).
In regard to claims 16 and 31, Tabuchi teaches a protective device for protecting a proximal interphalangeal joint and a distal interphalangeal joint of a human finger when worn (paragraph 0039-0040), said protective device comprising: a flexible sheath adapted for wearing around said human finger (sheath: 6c, figure 7-9), wherein said flexible sheath comprises a palmar side for covering a palmar face of said human finger when worn (figures 7-9), a dorsal side for covering a dorsal face of said human finger when worn and two lateral sides for covering respectively an ulnar and a radial face of said human finger when worn (figures 7-9), and at least two proximal motion constraining elements integrated in or secured to said flexible sheath at a proximal portion and at least two distal motion constraining elements, integrated in or secured to said flexible sheath at a distal portion of said flexible sheath, said proximal portion and said distal portion of the flexible sheath corresponding to respectively each of both lateral sides of said proximal interphalangeal joint of said human finger when said flexible sheath is worn and each of both lateral sides corresponding to said distal interphalangeal joint of said human finger when said flexible sheath is worn (elastic elements: 4 are located on both side of the sheath in the distal and proximal regions: see figures 7-9), wherein each of the at least two proximal motion constraining elements (4) and each of the at least two distal motion constraining elements (4) is adapted for constraining, when said flexible sheath is worn around said human finger (paragraphs 0039-0040), a lateral and/or rotational deviation motion of a first phalanx with respect to a second phalanx (paragraphs 0039-0040), said first and second phalanxApplication No.: 16/485,896Art Unit: 3732Attorney No.: 19828.375 4/18being articulated with respect to each other by said interphalangeal joint to which said motion constraining element corresponds when worn (figures 7-9: paragraphs 0039-0040), wherein each of the at least two proximal motion constraining elements (4) covers a lateral side of the flexible sheath at the proximal portion and each of the at least two distal motion constraining elements (4) covers a lateral side of the flexible sheath at the distal portion of said flexible sheath (see figures 7-9), said proximal portion corresponding to said proximal interphalangeal joint and said distal portion corresponding to said distal interphalangeal joint when the flexible sheath is worn around said human finger (figures 7-9), wherein each of the at least two proximal motion constraining elements (4) and each of the at least two distal motion constraining elements (4) is adapted for resisting elongation in a longitudinal direction of the flexible sheath (paragraph 0039-0040), wherein at least one motion constraining element (4) of the at least two proximal motion constraining elements and of the at least two distal motion constraining elements is bendable in a dorso-palmar direction to allow flexion of the interphalangeal joint (paragraph 0021), when said flexible sheath is worn around said human finger, wherein the at least two distal motion constraining elements are distinct and separate (see figures 7-9), elements having different points of engagement on the flexible sheath (figures 7-9),Application No.: 16/485,896Art Unit: 3732 Attorney No.: 19828.3755/18wherein each of the at least two distal motion constraining elements and each of the at least two proximal motion an elongate constraining element fastened to or integrated in the flexible sheath (figures 7-9; paragraphs 0038), wherein the at least two distal and proximal motion constraining elements form a distal/proximal x-shape at the lateral side of the flexible sheath at the distal/proximal portion, the distal/proximal x-shape corresponding to an axis of rotation of the interphalangeal joint (paragraph 0038) intersecting the flexible sheath when the protective device is worn on the human finger (figures 7-9: paragraph 0039-0040), the protective device further comprising a further elongate element that extends from a position on the lateral side of the flexible sheath corresponding to a position of a shaft of the first phalanx when the flexible sheath is worn on the human finger to a position on the lateral side of the flexible sheath corresponding to a position of a shaft of the second phalanx when the flexible sheath is worn on the human finger (linear element: 5 as described in paragraph 0038-0040 and illustrated in Figure 7). 
However, Tabuchi fails to teach wherein the at least two elongate elements intersect to form a cross.
Homer teaches a finger supporter having two elongate elements intersecting to form a cross (see figure 1 and 2 teaches elongate elements crossing to form an x-shape at the user’s first and second interphalangeal joints).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the each of the two bow-shaped elastic elements of Tabuchi that form an x-shape, to instead form an x-shape of the elastic elements by crossing them as taught by Homer, since the elastic elements of Tabuchi crossing to form an x-shape along with the linear element would provide support to the wearer’s interphalangeal joints (Homer: paragraph 0021). Here we are replacing one well-known elastic shape (bow-shaped X of Tabuchi) with another well-known elastic shape (cross X of Homer) to provide support for a user’s finger joint.

In regard to claim 17, Tabuchi teaches wherein said flexible sheath is a structure for enveloping the human finger in a close-fitting manner, such as to exert a compressive force on the human finger when said flexible sheath is worn around said human finger (figures 7-9: paragraph 0016 of translation).  

 	In regard to claim 18, Tabuchi teaches wherein at least two of said at least two proximal motion constraining elements respectively cover each lateral side of the flexible sheath at opposite lateral locations of said proximal portion of the flexible sheath, and wherein at least two of said at least two distal motion constraining elements respectively cover each lateral side of the flexible sheath at opposite lateral locations of said distal portion of the flexible sheath (see elastic portions 4 in figures 7-9).  

 	In regard to claim 19, Tabuchi teaches wherein the flexible sheath defines a first region and a second region opposite the first region in the longitudinal direction of the flexible sheath, wherein each of the at least two distal  motion constraining elements and of the at least two proximal motion constraining elements is secured to the flexible sheath in the first region corresponding to a position of the shaft corresponding to said first phalanx when said flexible sheath is worn around said human finger and wherein each of the at least two distal motion constraining elements is secured to the flexible sheath in the second region corresponding to a position of the shaft of said second phalanx, when the flexible sheath is worn around said human finger (see elastic portions 4 in figures 7-9).  

 	In regard to claim 20, Tabuchi teaches wherein the flexible sheath comprises a first annular elastic structure in the first region and a second annular elastic structure in the second region for exerting a compressive force corresponding to the shaft of respectively said first phalanx and said second phalanx, when worn around said human finger, and wherein each of the at least two proximal motion constraining elements are secured to the first annular elastic structure and each of the at least two distal motion constraining elements are secured to the second annular elastic structure (the annular elastic structures are the annular parts of the sheath 6c that extend around the central portion and the end portion next to the opening 3).  

 	In regard to claim 22, Homer teaches wherein said distal and proximal cross formed by said at least two distal and proximal motion constraining elements has an angle between two of the elongate elements in the range of 10 degrees to 40 degrees (see figure 1 and 4, cross and angle of 135 and 225).  
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the two elastic elements of Tabuchi that form an x-shape with a linear element, to instead form an x-shape by crossing and forming an angle between 10 and 40 degrees to each other as taught by Homer, since the elastic elements of Tabuchi crossing to form an x-shape at 10-40 degrees would provide greater reinforcement while still allowing for freedom of movement of the wearer’s interphalangeal joints (Homer: paragraph 0021).

 	In regard to claim 23, Tabuchi teaches wherein a first elongate element of said at least two distal motion constraining elements extends from a position on theApplication No.: 16/485,896 Art Unit: 3732Attorney No.: 19828.3757/18palmar side of the flexible sheath corresponding to a position of the shaft corresponding to the first phalanx when the flexible sheath is worn on the human finger to a position on the dorsal side of the flexible sheath corresponding to a position of the shaft corresponding to the second phalanx when the flexible sheath is worn on the human finger, and wherein a second elongate element of the two distal motion constraining elements extends from a position on the dorsal side of the flexible sheath corresponding to the position of the shaft corresponding to the first phalanx when the flexible sheath is worn on the human finger to a position on the palmar side of the flexible sheath corresponding to the position of the shaft corresponding to the second phalanx, when the flexible sheath is worn on the human finger (see figures 7 and 8). 
 
 	In regard to claim 25, Tabuchi wherein said flexible sheath comprises at least one opening for exposing a dorsal aspect of the proximal and/or distal interphalangeal joint, when the flexible sheath is worn on the human finger (see openings 3 in figures 7-9 that can extend over the inner interphalangeal joints or the outer interphalangeal joints as desired).  

 	In regard to claim 26, Tabuchi teaches wherein said flexible sheath comprises an opening for exposing a fingertip of said human finger when said flexible sheath is worn on said human finger (see figures 7 and 8).  

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi and Homer as applied to claim 16 above, and further in view of Fabry (US 5,517,694).
Tabuchi and Homer teach a reinforced glove as described above in claim 16 above. However, Tabuchi and Homer fail to teach a plurality of flexible sheaths with bases joined to a connective textile of a glove; wherein said glove comprises a wristband for enclosing a wrist of said human hand; and wherein said connective textile extends along an ulnar side of the human hand to connect to the wristband at the ulnar side and wherein said connective textile extends along a radial side of said human hand, around a base of the thumb of said human hand, to connect to said wristband at the radial side, when said glove is worn.
In regard to claim 27, Fabry teaches a glove with a plurality of flexible sheaths having bases that are joined to form a connective textile; wherein the connective textile covers at least a proximal part of a proximal phalanx of a hand when worn thereon (see Figures 1-4).
It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the finger sheath of Tabuchi and Homer with the multiple sheath glove article as taught by Fabry, since the finger sheath of Tabuchi and Homer provide with multiple sheaths would provide a glove article that can provide support to one finger while and further providing protection and coverage to the user’s hand and other fingers.
 	In regard to claim 28, Fabry teaches a glove comprising a wristband (wrist cuff: 34) for enclosing a wrist of said human hand  (figures 1 and 3), wherein said connective textile connects to the wristband across a first lateral side of the glove (figures 1-4), the first lateral side of the glove corresponding to an ulnar side of the human hand when the glove is worn on the human hand; and wherein said connective textile connects to the wristband across a second lateral side of the glove, the second lateral side of the glove corresponding to a radial side of said human hand, and a base of the thumb of said human hand when worn on the human hand (see figures 1-4).
 	It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the finger protector of Tabuchi and Homer in a glove with multiple sheaths and a wristband as taught by Fabry, since the finger sheath of Tabuchi and Horner provided with multiple sheaths and a wristband would provide a glove article that can support one finger, provide protection to the user’s hand and other fingers, and provide a wristband means to properly adjust and secure the glove to fit the user’s wrist as desired (Fabry: column 2, lines 59-63).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi, Homer and Fabry as applied to claim 27 above, and further in view of Bevier (US 2012/0030856).
 	Tabuchi, Homer and Fabry teach a reinforced glove as described above in claims 16 and 27. Further, Tabuchi, Homer and Fabry teach wherein one of the plurality of flexible sheaths is adapted for wearing around a thumb of said human hand (Fabry: figures 3 and 4, identifier 28: thumb portion), wherein another of said plurality of flexible sheaths is adapted for wearing around a forefinger of said human hand. (Fabry: figure 2, identifier 20: finger portion). However, Tabuchi, Homer and Fabry fail to teach wherein said connective textile comprises a gusset connecting the flexible sheath for wearing around the thumb to the flexible sheath for wearing around the forefinger such that said gusset is stretched to a taut condition when the thumb is fully extended, when said glove is worn.
 	In regard to claim 30, Bevier leaches a glove wherein said connective textile comprises a gusset connecting a terminal flexible sheath from the plurality of flexible sheaths to a further one of the plurality of flexible sheaths, the terminal flexible sheath corresponding to a thumb of said human hand when worn and the further one of the plurality of flexible sheaths corresponding to a forefinger of said human hand when worn; wherein said gusset is configured to stretch to a taut condition at a predetermined extension between the terminal flexible sheath and the further one of the plurality of flexible sheaths, said predetermined extension corresponding to a full extension between the thumb of the human hand and the forefinger of the human hand when worn (Figures 7-10 and paragraph 0032).
 	I would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the reinforced glove of Tabuchi, Homer and Fabry with the gusset of Bevier, since the glove of Tabuchi, Horner and Fabry provided with a gusset between the forefinger sheath and the thumb sheath would create a glove that allows for ease of movement between of the thumb and forefinger while conforming to the user's hand limiting bulk of the glove when not stretched (see paragraph 0032 of Bevier).

Allowable Subject Matter
Claim 29 is allowed over prior art.

Response to Arguments
Applicant's arguments filed 05/10/22 have been fully considered but they are not persuasive. 
Applicant remarks that the combination of Tabuchi and Homer fails to support a rational to combine.
It is noted that Tabuchi has been used in a different interpretation as detailed above, due to the amendment requiring both a proximal and distal cross of the constraining elements in additional to the further constraining element. Previously, the claim required one cross constraining element in addition to a further/third constraining element. In the interpretation as provided above, both the bow-shaped elastic elements (4, 4, 4, 4) and the linear elastic material (5) are used to define the proximal and distal crossed elastic elements and the further elastic element. The linear elastic material (5) is the further constraining element and the bow-shaped elastic elements forming a X-shape (4, 4, 4, 4) are the elements used to teach the distal and proximal cross shape as provided by Homer. Homer teaches the use of a cross shape of elastic elements along a user’s finger for support purposes. Here we are taking the bow-shaped elements forming an X of Tabuchi and providing them in an X-shape with crossing elastic elements as taught by Homer to teaches an x-shaped element with a central linear reinforcement to provide support of a user’s finger when worn therein. Here we are replacing one well-known elastic support shape (bow-shaped X of Tabuchi) with another well-known elastic support shape (cross X of Homer) to provide support for a user’s finger joint.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732